 


109 HR 4250 IH: United States Export Promotion Act of 2005
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4250 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Mica (for himself and Mr. Manzullo) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To eliminate fees for assistance provided by the Department of Commerce and agencies thereof under export promotion programs, to authorize appropriations for such purpose, to direct the Secretary of Commerce to take certain steps to expand export promotion activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Export Promotion Act of 2005. 
2.Elimination of fees charged for export promotion programs 
(a)Elimination of feesThe Secretary of Commerce, the International Trade Administration, and the United States and Foreign Commercial Service may not charge fees to United States exporters, United States businesses, or United States persons, for assistance provided to such exporters, businesses, or persons under subtitle C of the Export Enhancement Act of 1988 (15 U.S.C. 4721 et seq.) or under any other export promotion program. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Department of Commerce, the International Trade Administration, and the United States and Foreign Commercial Service such sums as may be necessary to cover the costs of providing services to United States exporters, United States businesses, or United States persons, under export promotion programs. 
3.Capital security cost-sharing program changesIn determining the total overseas presence of an agency for purposes of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted by section 1000(a)(7) of Public Law 106–113), there shall be excluded any positions or activities of the agency attributable to export promotion programs. 
4.United States and foreign commercial service activities abroadThe Secretary of Commerce shall, not later than 180 days after the date of the enactment of this Act— 
(1)develop and submit to the Congress a plan to locate and relocate offices, officers, and employees of the USFCS in other countries at places other than the United States embassy or, in any country in which there is no such embassy, the chief diplomatic mission of the United States in that country; 
(2)develop and submit to the Congress a plan to place, in each country with which the United States has diplomatic relations, a USFCS office or, in countries with smaller markets, one or more foreign nationals working under the supervision of a regional USFCS officer, to carry out functions under export promoting programs if, on the basis of a market analysis of the country conducted by the Secretary of Commerce, the Secretary determines such placement is viable; and 
(3)conduct and report to the Congress on a market analysis of other countries for purposes of expanding activities of the USFCS in those countries, particularly those with developing economies. 
5.United States trade missionsThe Secretary of Commerce shall, not later than 180 days after the date of the enactment of this Act, develop and submit to the Congress a plan for conducting at least 100 United States trade missions abroad in fiscal years 2006 and 2007. Of these trade missions— 
(1)1 shall be dedicated for each of the several States, 
(2)1 shall be dedicated for the District of Columbia, 
(3)1 shall be dedicated for Puerto Rico and the Virgin Islands, and 
(4)1 shall be dedicated for Guam and American Samoa,with each such mission being comprised primarily of United States businesses whose principal place of business is in the State or other place listed in paragraphs (2) through (4) for which the trade mission is dedicated. No fee may be charged to any United States business for participating in any such trade mission. 
6.Increasing participation in global markets of small- and medium-sized businessesThe Secretary of Commerce shall, not later than 180 days after the date of the enactment of this Act, submit to the Congress— 
(1)budget, staffing, and reorganization requirements of the Department of Commerce and, with the concurrence of the Administrator of the Small Business Administration, of the Small Business Administration, in order to substantially increase the ability of small businesses and medium-sized businesses in the United States to compete in global markets; and 
(2)an overall United States trade promotion strategy, with achievable annual action plans, that aggressively markets small businesses and medium-sized businesses in the United States to expanding overseas markets and directly supports, through trade missions and related activities, the efforts of the individual States (and the District of Columbia) toward achieving this goal.  
7.Development of export database and other trade promotion activities 
(a)DatabaseThe Secretary of Commerce shall— 
(1)conduct a comprehensive review, reorganization, and expansion of the Web site www.export.gov (or any successor Web site) of the Department of Commerce in order to— 
(A)increase the usability and scope of the Web site; and 
(B)ensure that each USFCS office location has an interactive Web site that is interoperable with www.export.gov; and 
(2) 
(A)create and maintain a database of United States exporters; 
(B)provide United States exporters with the ability to elect to be included in the database; and 
(C)report to Congress on methods other Federal agencies may use to assist United States businesses interested in developing export markets in accessing the database; and 
(3)after reviewing successful trade promotion activities of other countries with which the United States competes in global markets, make such modifications to the operations of the Department of Commerce in carrying out export promotion programs, including modifications to Internet access, as are necessary to more effectively assist in matching business opportunities abroad to potential suppliers in the United States, and to support closing of transactions, arranging of financing, and delivery of goods or services. 
8.DefinitionsIn this Act: 
(1)Export promotion programThe term export promotion program has the meaning given that term in section 201(d) of the Export Administration Amendments Act of 1985 (15 U.S.C. 4051(d)). 
(2)Small businessThe term small business means any small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632).  
(3)United States businessThe term United States business has the meaning given that term in section 2304(e) of the Export Enhancement Act of 1988 (15 U.S.C. 4724(e)). 
(4)United States exporterThe term United States exporter has the meaning given that term in section 2301(j) of the Export Enhancement Act of 1988 (15 U.S.C. 4721(j)). 
(5)USFCSThe term USFCS means the United States and Foreign Commercial Service of the Department of Commerce.  
(6)United States personThe term United States person has the meaning given that term in section 2306(c) of the Export Enhancement Act of 1988 (15 U.S.C. 4725(c)). 
 
